

115 S3275 IS: To amend the Russia Sanctions Review Act of 2017 to ensure appropriate congressional review and the continued applicability of sanctions under the Sergei Magnitsky Rule of Law Accountability Act of 2012.
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3275IN THE SENATE OF THE UNITED STATESJuly 25, 2018Mr. Cardin (for himself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the Russia Sanctions Review Act of 2017 to ensure appropriate congressional review and the
			 continued applicability of sanctions under the Sergei Magnitsky Rule of
			 Law Accountability Act of 2012.
	
 1.FindingsCongress makes the following findings: (1)On December 14, 2012, the Sergei Magnitsky Rule of Law Accountability Act (title IV of Public Law 112–208; 22 U.S.C. 5811 note) (in this section referred to as the Magnitsky Act), which imposes visa bans and asset freezes on those involved in the Sergei Magnitsky case and other officials responsible for gross human rights abuses in the Russian Federation, was signed into law.
 (2)On December 28, 2012, in response to the Magnitsky Act, Russian President Vladimir Putin signed into law a bill that banned citizens of the United States from adopting Russian children, impacting the lives of hundreds of Russian orphans and the families in the United States that they were slated to join. The bill, which also banned United States-funded civic groups from operating in the Russian Federation, sparked massive protests in Moscow.
 (3)On April 13, 2013, one day after the United States issued its first sanctions designations under the Magnitsky Act on 18 officials of the Government of the Russian Federation, the Foreign Ministry of the Russian Federation issued a retaliatory list of 18 officials of the Government of the United States who are banned from entering the Russian Federation.
 (4)On June 13, 2013, in testimony before the Committee on Foreign Relations of the Senate, now-slain Russian opposition leader Boris Nemtsov called the Magnitsky Act the most pro-Russian law in the history of any foreign parliament.
 (5)On July 11, 2013, following an unprecedented posthumous trial that many observers noted fell short of international fair trial standards, a court in the Russian Federation found Sergei Magnitsky guilty of tax evasion.
 (6)On June 9, 2016, senior members of the Presidential campaign of Donald Trump met with a Russian lawyer with ties to the Kremlin to discuss the adoption policy of the Russian Federation after the Magnitsky Act.
 (7)On February 9, 2018, Vladimir Putin said I think that [the United States Congress] will soon get tired of [the Magnitsky Act]. (8)On July 16, 2018, during a joint press conference with President Donald Trump in Helsinki, Finland, Vladimir Putin indicated the interest of the Government of the Russian Federation in questioning officials of the Government of the United States and others involved in the passage and implementation of the Magnitsky Act.
 (9)As of July 2018, 49 individuals in the Russian Federation, including those with close ties to Vladimir Putin, have been sanctioned pursuant to the Magnitsky Act.
 (10)As of July 2018, Canada and the United Kingdom, the Netherlands, and other countries in Europe continue to adopt or further efforts to develop their own versions of the Magnitsky Act.
 (11)On August 2, 2017, President Donald Trump signed into law the Countering America's Adversaries Through Sanctions Act (Public Law 115–44), which, among other things, imposes a slate of mandatory sanctions on the Russian Federation and requires congressional review and provides for possible congressional disapproval of actions by the executive branch to lift United States sanctions imposed on the Russian Federation.
			2.Congressional review and continued applicability of sanctions under the Sergei Magnitsky Rule of
 Law Accountability Act of 2012Section 216(a)(2)(B)(i) of the Russia Sanctions Review Act of 2017 (22 U.S.C. 9511(a)(2)(B)(i)) is amended—
 (1)in subclause (II), by striking ; or and inserting a semicolon; (2)in subclause (III), by striking ; and and inserting ; or; and
 (3)by adding at the end the following:  (IV)the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22 U.S.C. 5811 note); and.